Order affirmed, with ten dollars costs and disbursements. Memorandum: Without for the present committing ourselves further, we hold that a cause of action is stated for damages suffered by plaintiff before June 20, 1938, without alleging presentation of a written claim for damages to the defendant City of Jamestown. All concur. (The order denies a motion by defendant City for a dismissal of plaintiff’s complaint and for summary judgment in an action to recover damages for the flooding of plaintiff’s property.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.